Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 2-12 & 15-19 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 02/14/2022, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “acquire both line-of-sight information on a line of sight of a driver and image data resulting from imaging surroundings of a vehicle: set a display position and display contents of an image generated from the image data based on the line-of-sight information; output the display position and the display contents together with the image, determine whether the line of sight of the driver is directed upward from parallel, or whether the line of sight of the driver is directed toward an upper side of a boundary between a roof and a windshield of the vehicle based on the line-of-sight information: generate a bird's-eye view image based on the image when determining that the line of sight of the driver is directed toward the upper side, the bird's-eye view image being a virtual bird's-eye view image representing a bird's-eye view of the vehicle and to be displayed on the roof; and output the generated bird's-eye view image” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648